DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Specification
Applicants are reminded of the proper language and format for an abstract of the disclosure.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
Claim Objections
Regarding Claim 1, line 8, it appears that the term “an” should be changed to “and”.
Regarding Claim 1, line 10, it appears that the term “a” should be changed to “a”.
Regarding Claim 2, line 1, it appears that the term “selected” should be changed to “calculated”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson et al. (U.S. Pat. Publ. No. 2016/0176402, hereinafter “Andersson”).   
Specifically, regarding Claim 1, Andersson discloses an apparatus comprising: a sensor operative to detect a first distance between a host vehicle and a target vehicle (¶ [0010]) at a first time, a second distance between the host vehicle and the target vehicle at a second time, and a third distance between the host vehicle and the target vehicle at a third time (¶ [0057]; only two are explicitly stated but more are inherent, such as a third distance and time, as the ACC is constantly maintained.  See also ¶ [0077]), a user interface operative to receive a user selection of a selected offset distance, a processor operative to determine a first acceleration of the target vehicle in response to the first distance and the second distance, an a second acceleration of the target vehicle in response to the second distance and the third distance (¶¶ [0022], [0057]), the processor further operative to calculate [a] calculated offset distance (“second predetermined time distance”) in response to the first acceleration and the second acceleration exceeding a threshold acceleration value (¶ [0058]) and for generating a control signal in response to the calculated offset distance being greater than the selected offset distance (¶ [0056]), and a vehicle controller operative to maintain the calculated offset distance between the host vehicle and the target vehicle in response to the control signal (¶¶ [0056], [0068], [0070]-[0074]).
Regarding Claim 2, Andersson discloses that the selected offset distance is a following distance between the host vehicle and the target vehicle in a vehicle lane (¶ [0057]).
Regarding Claim 4, Andersson discloses that the vehicle controller is operative to maintain the selected offset distance in an absence of the control signal (via ACC; ¶ [0057]).
Regarding Claim 5, Andersson discloses that the first acceleration and the second acceleration are indicative of an erratic longitudinal velocity of the target vehicle (¶¶ [0016], [0017]; see also ¶ [0007]).
Regarding Claim 6, Andersson discloses that the to detect a fourth distance between the host vehicle and the target vehicle and wherein the processor is further operative to determine a third acceleration in response to the third distance and the fourth distance and wherein the calculated offset distance is calculated in response to the third acceleration (¶¶ [0075]-[0077]; e.g., when a lead vehicle is no longer erratic).
Regarding Claim 7, Andersson discloses that the vehicle controller is operative to perform an adaptive cruise control algorithm (ACC; ¶ [0057]).
Regarding Claim 8, Andersson discloses that the first acceleration and the second acceleration are indicative of the target vehicle swerving within a road lane (e.g., when only the first distance is obtained according to an entrance and exiting of a lane area in front of the host vehicle).
Regarding Claims 9, 10, 12, and 13 are directed to a method but include the same scope of limitations as those of Claims 1, 7, 5, and 8, respectively, and are rejected for the same reasons as those shown above with respect to Claims 1, 7, 5, and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Ewerhart et al. (U.S. Pat. No. 7,363,140, hereinafter “Ewerhart”). 
Andersson discloses substantially all of the limitations of the present invention, but does not disclose the claimed lane.  However, Ewerhart discloses that the selected offset distance is a lateral offset distance between the host vehicle in a first road lane and the target vehicle in an adjacent road lane (an offset distance is maintained to avoid “running up too closely”; col. 1, ll. 34-47).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ewerhart with the apparatus of Andersson to increase an adjacent vehicle distance and improve driving conditions for both a host driver and an adjacent vehicle driver.
Claim 11 is directed to a method but includes the same scope of limitations as those of Claim 3 and is rejected for the same reasons as those shown above with respect to Claim 3.
 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Hac et al. (U.S. Pat. Publ. No. 2004/019337, hereinafter “Hac”). 
Regarding Claim 14, Andersson discloses an advanced driver assistance system for controlling a host vehicle comprising: a sensor for detecting a first acceleration of a target vehicle at a first time and a second acceleration of the target vehicle at a second time (¶¶ [0010], [0057]), a processor operative to calculate an increased distance in response to the first acceleration and the second acceleration exceeding an acceleration threshold (¶ [0058]), the processor further operative to generate a control signal indicative of the increased distance (¶¶ [0058]), [0068]), and a vehicle controller for controlling a vehicle throttle controller to maintain an initial distance between the host vehicle and the target vehicle and to maintain the increased distance between the host vehicle and the target vehicle in response to the control signal (¶¶ [0068], [0070]-[0074]).  Andersson does not disclose the claimed steering controller. 
However, Hac discloses a vehicle steering controller (¶ [0004]) to maintain an initial distance (a required braking distance) between the host vehicle and the target vehicle and to maintain the increased distance (a second distance) between the host vehicle and the target vehicle in response to the control signal (e.g., during a lane change execution; ¶¶ [0005], [0024]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hac with the system of Andersson to provide a system to smoothly change lanes and avoid collision. 
Regarding Claim 15, Andersson discloses that the first acceleration and the second acceleration exceeding the acceleration threshold are indicative of an erratic velocity of the target vehicle (¶¶ [0016], [0017]; see also ¶ [0007]).
Regarding Claim 16, Andersson discloses that controlling the host vehicle of claim 14 wherein the initial distance and the increased distance are following distances for use in an adaptive cruise control system for controlling the host vehicle (ACC; ¶ [0057]).
Regarding Claim 17, Andersson discloses that controlling the host vehicle of claim 14 wherein the first acceleration and the second acceleration exceeding the acceleration threshold are indicative of the target vehicle swerving in a proximate road lane (e.g., when only the first distance is obtained according to an entrance and exiting of a lane area in front of the host vehicle from an adjacent lane into the host vehicle lane).
Regarding Claim 18, Andersson discloses that the sensor is a lidar system (¶ [0054]).
Regarding Claim 19, Andersson discloses that the sensor is a radar system (¶ [0054]).
Regarding Claim 20, Andersson discloses that the first acceleration and the second acceleration are indicative of an erratic longitudinal velocity of the target vehicle (¶¶ [0016], [0017]; see also ¶ [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833